

	

		II

		109th CONGRESS

		1st Session

		S. 1428

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 20, 2005

			Mr. Lautenberg (for

			 himself, Mr. Corzine,

			 Mrs. Clinton, and

			 Mr. Feingold) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To stop corporations from financing

		  terrorism.

	

	

		1.Short titleThis Act may be cited as the

			 Stop Business With Terrorists Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)Control in

			 factThe term control

			 in fact, with respect to a corporation or other legal entity,

			 includes—

				(A)in the case of—

					(i)a corporation, ownership or control (by

			 vote or value) of at least 50 percent of the capital structure of the

			 corporation; and

					(ii)any other kind of legal entity, ownership

			 or control of interests representing at least 50 percent of the capital

			 structure of the entity; or

					(B)control of the day-to-day operations of a

			 corporation or entity.

				(2)Person subject

			 to the jurisdiction of the United StatesThe term person subject to the

			 jurisdiction of the United States means—

				(A)an individual, wherever located, who is a

			 citizen or resident of the United States;

				(B)a person actually within the United

			 States;

				(C)a corporation, partnership, association, or

			 other organization or entity organized under the laws of the United States, or

			 of any State, territory, possession, or district of the United States;

				(D)a corporation, partnership, association, or

			 other organization, wherever organized or doing business, that is owned or

			 controlled in fact by a person or entity described in subparagraph (A) or (C);

			 and

				(E)a successor, subunit, or subsidiary of an

			 entity described in subparagraph (C) or (D).

				(3)Foreign

			 personThe term foreign

			 person means—

				(A)an individual who is an alien;

				(B)a corporation, partnership, association, or

			 any other organization or entity that is organized under the laws of a foreign

			 country or has its principal place of business in a foreign country;

				(C)a foreign governmental entity operating as

			 a business enterprise; and

				(D)a successor, subunit, or subsidiary of an

			 entity described in subparagraph (B) or (C).

				3.Clarification of

			 sanctions

			(a)Prohibitions on

			 Engaging in Transactions With Foreign Persons

				(1)In

			 generalIn the case of a

			 person subject to the jurisdiction of the United States that is prohibited as

			 described in subsection (b) from engaging in a transaction with a foreign

			 person, that prohibition shall also apply to—

					(A)each subsidiary and affiliate, wherever

			 organized or doing business, of the person prohibited from engaging in such a

			 transaction; and

					(B)any other entity, wherever organized or

			 doing business, that is controlled in fact by that person.

					(2)Prohibition on

			 controlA person subject to

			 the jurisdiction of the United States that is prohibited as described in

			 subsection (b) from engaging in a transaction with a foreign person shall also

			 be prohibited from controlling in fact any foreign person that is engaged in

			 such a transaction whether or not that foreign person is subject to the

			 jurisdiction of the United States.

				(b)IEEPA

			 sanctionsSubsection (a)

			 applies in any case in which—

				(1)the President takes action under the

			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) or the

			 Trading with the Enemy Act (50 U.S.C. App.) to prohibit a person subject to the

			 jurisdiction of the United States from engaging in a transaction with a foreign

			 person; or

				(2)the Secretary of State has determined that

			 the government of a country that has jurisdiction over a foreign person has

			 repeatedly provided support for acts of international terrorism under section

			 6(j) of the Export Administration Act of 1979 (as in effect pursuant to the

			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)), or any

			 other provision of law, and because of that determination a person subject to

			 the jurisdiction of the United States is prohibited from engaging in

			 transactions with that foreign person.

				(c)Cessation of

			 applicability by divestiture or termination of business

				(1)In

			 generalIn any case in which

			 the President has taken action described in subsection (b) and such action is

			 in effect on the date of enactment of this Act, the provisions of this section

			 shall not apply to a person subject of the jurisdiction of the United States if

			 such person divests or terminates its business with the government or person

			 identified by such action within 90 days after the date of enactment of this

			 Act.

				(2)Actions after

			 date of enactmentIn any case

			 in which the President takes action described in subsection (b) on or after the

			 date of enactment of this Act, the provisions of this section shall not apply

			 to a person subject to the jurisdiction of the United States if such person

			 divests or terminates its business with the government or person identified by

			 such action within 90 days after the date of such action.

				(d)Publication in

			 Federal RegisterNot later

			 than 90 days after the date of enactment of this Act, the President shall

			 publish in the Federal Register a list of persons with respect to whom there is

			 in effect a sanction described in section 3(b) and shall publish notice of any

			 change to that list in a timely manner.

			4.Notification of

			 Congress of termination of investigation by office of foreign assets

			 control

			(a)Requirement for

			 notificationThe Office of

			 Federal Procurement Policy Act (41 U.S.C. 403 et seq.) is amended by adding at

			 the end the following new section:

				

					42.Notification of

				Congress of termination of investigation by Office of Foreign Assets

				ControlThe Director of the

				Office of Foreign Assets Control shall notify Congress upon the termination of

				any investigation by the Office of Foreign Assets Control of the Department of

				the Treasury if any sanction is imposed by the Director of such office as a

				result of the

				investigation.

					.

			(b)Clerical

			 amendmentThe table of

			 contents in subsection (b) of such Act is amended by adding at the end the

			 following new item:

				

					

						Sec. 42. Notification of

				Congress of termination of investigation by Office of Foreign Assets

				Control.

					

					.

			5.Annual

			 reporting

			(a)Sense of

			 CongressIt is the sense of

			 the Congress that investors and the public should be informed of activities

			 engaged in by a person that may threaten the national security, foreign policy,

			 or economy of the United States, so that investors and the public can use the

			 information in their investment decisions.

			(b)Regulations

				(1)In

			 generalNot later than 120

			 days after the date of enactment of this Act, the Securities and Exchange

			 Commission shall issue regulations that require any person subject to the

			 annual reporting requirements of section 13 of the Securities Exchange Act of

			 1934 (15 U.S.C. 78m) to disclose in that person's annual reports—

					(A)any ownership stake of at least 10 percent

			 (or less if the Commission deems appropriate) in a foreign person that is

			 engaging in a transaction prohibited under section 3(a) of this Act or that

			 would be prohibited if such person were a person subject to the jurisdiction of

			 the United States; and

					(B)the nature and value of any such

			 transaction.

					(2)Person

			 describedA person described

			 in this section is an issuer of securities, as that term is defined in section

			 3 of the Securities Exchange Act of 1934 (15 U.S.C. 78c), that is subject to

			 the jurisdiction of the United Sates and to the annual reporting requirements

			 of section 13 of the Securities Exchange Act of 1934 (15 U.S.C. 78m).

				

